DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,106,946, of record).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord, such as those in the bead, carcass, or belt) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  Clark teaches that the yarn is composed of multiple filaments (and thus defining a multifilament yarn), each having a denier per filament (dpf) between about 1 and about 20.  Clark also states that the yarns have an overall linear density between 100 and 4,000 denier (111-4,444 dtex) (Column 3, Lines 22+) and such fully encompasses the broad range of the claimed invention.  
Clark also states that a yarn finish or other treatments can be applied to the yarn (Column 7, Lines 30+).  One of ordinary skill in the art at the time of the invention would recognize such language as including well known and conventional treatments, such as twisting and RFL dipping.  It emphasized that cords are almost always dipped in RFL to improve adhesion with surrounding rubber layers.  
Clark further states that such a cord is manufactured with yarns having a considerably greater tenacity than conventional nylon 6,6, yarns while maintaining low dry shrinkage values (Column 1, Lines 52+).  Clark also teaches (a) tenacity values that can be as high 13.0g/d or higher and such values are on the order of at least 30% greater than those of conventional nylon 6,6 yarns (Column 1, Lines 10+, Column 3, Lines 10+) and (b) modulus values that are greater than 35 g/d and less than 75 g/d (Column 3, Lines 15+ and Page 5, Lines 6-10 in Applicant’s original disclosure).  These features appear to be extremely analogous with those desired in the final tire cord of Applicant’s invention (see Table 1 and Page 4, Lines 4+).  It is emphasized that the claims as currently drafted are directed to a ply (and associated tire) and structural limitations are limited, in this instance, to the characteristics of the cord in the final article.  Again, the specific process or method is not required to be expressly taught or disclosed.  Based on the extreme similarities between the inventive cord and that detailed in Clark, it reasons that the tire cord of Clark would demonstrate properties in accordance to the claimed invention.  Also, based on Applicant’s quantitative relationship on Page 5, Lines 15+, Clark teaches yarns having a tenacity at 4% elongation between approximately 1.26 cN/dtex and 2.7 cN/dtex (modulus divided by 25).   
With further respect to claims 25, 26, and 28, the claims define a broad range of twist factors that are consistent with the aforementioned linear densities and well-known and conventional twist amounts.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed quantitative relationship (lack of comparative examples in which the twist factor is below 35 or above 45) .
Also, regarding claims 25-27, cord loadings up to 210 epdm are consistent with those commonly used in any number of tire components.  Additionally, each of the claimed cord constructions is consistent with the general disclosure to use multiple yarns, each having an individual linear density between 111 dtex and 4,444 dtex.  It is further noted that Applicant has not provided a conclusive showing of unexpected results for the broad range of the claimed invention.  
As to the claimed thermal shrinkage, the yarn of Clark has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is emphasized that the claimed range between 5.0% and 6.5% would have been satisfied at a slightly elevated temperature as required by the claims.
Lastly, as to claims 25 and 26,the claims are directed to an article of manufacture and patentability is based on the product itself (see MPEP 2113- no evidence that the claimed method results in a materially different article, especially in light of the fact that the yarns of Clark have low shrinkage properties and improved modulus and tenacity properties as compared to common polyamide materials, which are substantially analogous to the purported benefits of Applicant).  As detailed above, it is not required for a reference to specifically teach the claimed method of manufacture (including stretching) given that the claim is written in product-by-process form.    
Regarding claim 29, the claims are directed to a reinforcing ply and limitations pertaining to the method of manufacture fail to further define the structure of the claimed invention (claims simply require the presence of certain properties in a final state independent of how said properties are obtained).
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the specification explains that the stretching operation gains properties that are retained even in the strengthening element wound onto a spool since the strengthening element is unable to relax and can be used in the tire without the relaxation and loss of modulus.  As detailed above, the claims as currently drafted are directed to a ply (and associated tire) and structural limitations are limited, in this instance, to the characteristics of the cord in the final article.  The specific process or method is not required to be expressly taught or disclosed (the same properties can be achieved with different processes).  Based on the extreme similarities between the inventive cord and that detailed in Clark, it reasons that the tire cord of Clark would demonstrate properties in accordance to the claimed invention.  Also, based on Applicant’s quantitative relationship on Page 5, Lines 15+, Clark teaches yarns having a tenacity at 4% elongation between approximately 1.26 cN/dtex and 2.7 cN/dtex (modulus divided by 25).
Applicant further contends that because of the increased modulus of the PA 6.6 strengthening element in comparison to the prior art, it can be disposed in the reinforcing ply in a lower density, thereby simplifying the production of the ply and likewise achieving a cost advantage because of the reduced use of strengthening elements.  The yarn of Clark, however, similarly demonstrates higher tenacity and modulus as compared to conventional or prior art yarns (Column 1, Lines 10-37 and Column 4, Lines 4+) and as such, it reasons that any realized benefits by Applicant would similarly be present in the multifilament yarn of Clark.  Also, as detailed above, based on Applicant’s quantitative relationship on Page 5, Lines 15+, Clark teaches yarns having a tenacity at 4% elongation between approximately 1.26 cN/dtex and 2.7 cN/dtex (modulus divided by 25) and such essentially fully encompasses the claimed tenacities (in the final yarn construction).       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 30, 2022